DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 12/23/2021 has been entered.

Allowed Claims / Reasons for Allowance
Claims 1, 5, 6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 9, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. 
Regarding Claim 1, attention can be brought to the disclosures of Kirby (US PGPUB 2006/0016847), Pelletier (US PGPUB 2017/0057071), and Dennis (US Patent 5,931,364) which in combination, disclose and render obvious several of the claimed features (see the 103 rejection of Claim 3 in the Non-Final Rejection mailed on 9/27/2021 for reference). However, even in combination, none of the references above disclose or render obvious a protruding member extending from an inner face of the push member and comprising a neck portion, flange portion, and leg portion in the manner as claimed. 
Further attention can be brought to Wang (US Patent 10,639,778) and Burch (US PGPUB 2014/0231486) which disclose and render obvious several of the claimed 
 These features in combination with the remaining features of Claim 1 render the claimed invention of Claim 1 allowable over the prior art. 

Regarding Claim 9, Kirby (US PGPUB 2006/0016847) alone or in combination with Pelletier (US PGPUB 2017/0057071) as well as the combination of Wang (US Patent 10,639,778) and Burch (US PGPUB 2014/0231486) disclose and/or render obvious several of the claimed features of Claim 9 (see the rejections of Claim 1 in the Non-Final Rejection mailed on 9/27/2021). However, none of the references listed disclose the respective rail includes at least one receiving hole, each of the at least one receiving hole includes a narrowed portion and an enlarged portion between the outlet and the narrowed portion, the connection portion is engaged within the narrowed portion of the at least one receiving hole, and the constant force spring is rollable around the connection portion.
Attention can be brought to Wang (US Patent 10,639,778) which further discloses a receiving hole (42; Figure 6) wherein a connection portion (6) is engaged therewith. However, the receiving hole (42) of Wang comprises a narrowed portion in between enlarged portions and the connection portion is not engaged with the narrow portion. Further it is noted that another “connection portion” (211; Figures 5, 7-8) of the Wang that is at the front end of the magazine is not engaged with any receiving hole of the rail. 
Even further attention can be brought to the teachings of Hu (US PGPUB 2011/0248066-newly cited) which includes a magazine rail (30; Figure 1) which clearly comprises a receiving hole with a narrowed portion and an enlarged portion in the manner as claimed (as clearly depicted in Figure 1). However, Hu does not readily disclose or teach a connection portion engaged with the narrowed portion and a constant force spring that is rollable around the connection portion. Therefore, although Hu appears to disclose a similar receiving hole, Hu does not provide any disclosure as to what the receiving hole depicted is intended to receive and does not disclose any constant force spring in connection with the push member. Therefore, it can be readily concluded that Hu cannot be relied upon for teaching the claimed limitations that Kirby, alone or in combination with Pelletier, and Wang, in combination with Burch, fail to disclose or render obvious. Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified any single or combination of references to obtain the claimed invention without the use of improper hindsight drawn from Applicant’s own specification as motivation. 
Therefore, these features in combination with the remaining features of Claim 9 render the claimed invention of Claim 9 allowable over the prior art. 
In conclusion, the claimed hammer tacker comprising the features as claimed in Claim 1 and Claim 9 are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Ploen (US Patent 3,633,811) discloses another fastening tool comprising a constant force spring connected to the push member thereof. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/24/2022